Russell, C. J.
1. A ground of a motion ■ for a new trial complaining of the admission or rejection of evidence must be complete in itself or in connection with exhibits attached to the motion. The Supreme Court will not look to any other part of the record to make perfect an incomplete assignment of error in a motion for a new trial. Central of Georgia Railway Co. v. MeClifford, 120 Ga. 90 (47 S. E. 590). ., The foregoing principle applying to several of the assignments of error, they will not be considered.
2. In such assignments of error as are properly presented there is no material error in any of the rulings of the court; and the court did not err in the instructions of which complaint is made. The evidence warranted the verdict, and it was not error to overrule the mo-
tion for a new trial. Judgment affirmed.

All of the Justices concur.